DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 11/16/2020 has been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims…
Claims 7, 15, and 20 have been canceled;
Claims 21-23 have been added as new claims; and
Claims 1-2, 9-10, 16 have been amended as following:
1.	(Currently Amended)  A method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for analyzing user agent string, the method comprising: 	receiving a user agent string that identifies a user agent acting on behalf of a user device; 	obtaining a list of keywords with metadata comprising user agent information associated with each keyword; 	extracting one or more candidate keywords from the user agent string based on the list of keywords; 	obtaining one or more extraction patterns for each , the one or more extraction patterns including one or more predefined conditions for invoking version extraction patterns to extract a keyword version; and 	determining a first keyword with a first keyword version from the one or more candidate keywords based, at least in part, on the one or more extraction patterns and the metadata, wherein determining the keyword and the first keyword version comprises:extracting the first keyword version of the one or more candidate keywords from the user agent string based on one of the version extraction patterns being invoked in response to a corresponding one of the one or more predefined conditions being met, the first keyword version indicating a version of the first keyword included within the user agent string, and the first keyword is validated based on the metadata, wherein the invoked version extraction pattern indicates (i) a pattern of characters expected within the user agent string for the first keyword version and (ii) a position of where the first keyword version is to be located in the user agent string.
2.	(Currently Amended)  The method of claim 1, wherein the user agent information includes at least one of operating system, browser, crawler, e-mail client, [[and]] or game console. 
7.	(Cancelled).
9.	(Currently Amended)  A system having at least one processor storage, and a communication platform for analyzing user agent string, the system comprising: 	a pre-processing module configured for receiving a user agent string that identifies a user agent acting on behalf of a user; 	a keyword fetching unit configured for obtaining a list of keywords with metadata comprising user agent information associated with each keyword; 	a keyword extracting module configured for extracting one or more candidate keywords from the user agent string based on the list of keywords; 	a pattern fetching unit configured for obtaining one or more extraction patterns for , the one or more extraction patterns including one or more predefined conditions for invoking version extraction patterns to extract a keyword version; and 	an analyzing module configured for determining a first keyword with a first keyword version from the one or more candidate keywords based, at least in part, on the one or more extraction patterns and the metadata, wherein determining the first keyword and the first keyword version comprises: 		extracting the first keyword version of the one or more candidate keywords from the user agent string based on one of the version extraction patterns being invoked in response to a corresponding one of the one or more predefined conditions being met, the first keyword version indicating a version of the first keyword included within the user agent string, and the first keyword is validated based on the metadata, wherein the invoked version extraction pattern indicates (i) a pattern of characters expected within the user agent string for the first keyword version and (ii) a position of where the first keyword version is to be located in the user agent string.
10.	(Currently Amended)  The system of claim 9, wherein the user agent information includes at least one of operating system, browser, crawler, e-mail client, [[and]] or game console. 
15.	(Canceled).
16.	(Currently Amended)  A non-transitory machine-readable medium having information recorded thereon for analyzing user agent string, wherein the information, , the one or more extraction patterns including one or more predefined conditions for invoking version extraction patterns to extract a keyword version; and 	determining a first keyword with a first keyword version from the one or more candidate keywords based, at least in part, on the one or more extraction patterns and the metadata, wherein determining the first keyword and the first keyword version comprises: 		extracting the first keyword version of the one or more candidate keywords from the user agent string based on one of the version extraction patterns being invoked in response to a corresponding one of the one or more predefined conditions being met, the first keyword version indicating a version of the first keyword included within the user agent string, and the first keyword is validated based on the metadata, wherein the invoked version extraction pattern indicates (i) a pattern of characters expected within the user agent string for the first keyword version and (ii) a position of where the first keyword version is to be located in the user agent string.
20.	(Canceled).
21.	(New)  The system of claim 9, wherein the list of keywords and the extraction patterns are updated with new keywords, new extraction patterns, or new keywords and new extraction patterns.
22.	(New)  The medium of claim 16, wherein the list of keywords and the extraction patterns are updated with new keywords, new extraction patterns, or new keywords and new extraction patterns.
23.	(New)  The medium of claim 17, wherein: 	the at least one condition includes utilizing one or more neighbor charsets of the corresponding candidate keyword in the user agent string; and 	the user agent information includes at least one of operating system, browser, crawler, e-mail client, or game console.

Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-5, 8-13, 16-18, and 21-23 are allowable (re-numbered as 1-17) because the amended limitation in combination of the other limitations in claims 1, 9, and 16 as considered a whole together is overcome 
Regarding claim 1, the prior art made of record, singularly or in combination, does not teach the combined limitations considered as a whole include: "the one or more extraction patterns including one or more predefined conditions for invoking version extraction patterns to extract a keyword version; and 	determining a first keyword with a first keyword version from the one or more candidate keywords based, at least in part, on the one or more extraction patterns and the metadata, wherein determining the keyword and the first keyword version comprises: extracting the first keyword version of the one or more candidate keywords from the user agent string based on one of the version extraction patterns being invoked in response to a corresponding one of the one or more predefined conditions being met, the first keyword version indicating a version of the first keyword included within the user agent string, and the first keyword is validated based on the metadata, wherein the invoked version extraction pattern indicates (i) a pattern of characters expected within the user agent string for the first keyword version and (ii) a position of where the first keyword version is to be located in the user agent string." (see the Applicant’s Figures 4, 7, 11; and specification at pars. [0036-38, 40, 43, 54] and/or other entire document).
The above indicated limitations combine together with the other limitations of the independent claim 1 (similar to claims 9 and 16) are novel and non-obvious over the prior art of record. The dependent claims 2-5, 8, 10-13, 17-18, and 21-23, being definite, enabled by the specification, and further limiting to the independent claims 1, 9, and 16 are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Jessica N Le/Examiner, Art Unit 2169   

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169